DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed May 9, 2022, have been fully considered and are persuasive.  The rejection of claims 1, 3-5, 7-10, 14, 16, 21, 24, and 27, and the objection to claims 6, 11-13, 15, and 19 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-16, 19, 21, 24, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 3-16, 19, 21, and 24, the prior art of record, including the newly submitted prior art below, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious a subset of pre-configured interconnection patterns that excludes at least one possible interconnection pattern of a plurality of possible interconnection patterns between the plurality of input ports and the plurality of output ports, each pre-configured interconnection pattern in the subset providing a set of connections between a fixed selection of input ports and output ports from the plurality of input ports and the plurality of output ports.
Regarding claim 27, the prior art of record, including the newly submitted prior art below, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious switching, at a first time, to a first interconnection pattern from a subset of pre-configured interconnection patterns, the first interconnection pattern providing a first set of connections between a plurality of input ports and a plurality of output ports, the plurality of input ports and the plurality of output ports comprising an apparatus, the apparatus being communicatively coupled to a network via the plurality of input ports and/or the plurality of output ports, the subset of pre- configured interconnection patterns excluding at least one possible interconnection pattern of a plurality of possible interconnection patterns between the plurality of input ports and the plurality of output ports, and each pre-configured interconnection pattern in the subset providing a set of connections between a fixed selection of input ports and output ports from the plurality of input ports and the plurality of output ports.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2015/0098678 (“Miglani”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883